Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.  JP2019-1184511 , filed on 06/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 is being considered by the examiner.
Drawings
The drawing submitted on 03/13/2020 is considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record Vantrease et al.(US 2019/0294413 A1) teach:[0017]  An artificial neural network, such as a convolutional neural network, may include thousands or more of processing nodes and millions or more of weights and input data elements. The input data elements and the weights may generally be represented by floating point numbers (e.g., 32-bit floating point numbers) for accuracy reasons. Thus, the size of the data used for the computation may be very large. As such, a large memory space, a high-bandwidth bus, and a processing unit with a high parallel floating point processing performance may be required, which may limit the application of neural networks on devices with limited memory space, data transfer bandwidth, and/or computing power. In some implementations, to reduce the size of the data used for the computation and improve the efficiency of the computation during inference, quantized inputs and weight data in integer numbers (e.g., 8-bit integers) may be used for the computation (e.g., matrix multiplication), and the computation results may then be de-quantized to floating point numbers for further processing by a subsequent layer. However, the computation and the quantization-de-quantization process may still be very complex in many cases.
The prior art of record Li et al.(US 2020/0097818 A1) teach: A method of training a neural network (NN) block for a neural network, including: performing a first quantization operation on a real-valued feature map tensor to generate a corresponding binary feature map tensor; performing a second quantization operation on a real-valued weight tensor to generate a corresponding binary weight tensor; convoluting the binary feature map tensor with the binary weight tensor to generate a convoluted output; scaling the convoluted output with a scaling factor to generate a scaled output, wherein the scaled output is equal to an estimated weight tensor convoluted with the binary feature map tensor, the estimated weight tensor corresponding to a product of the binary weight tensor and the scaling factor; calculating a loss function, the loss function including a regularization function configured to train the scaling factor so that the estimated weight tensor is guided towards the real-valued weight tensor; and updating the real-valued weight tensor and scaling factor based on the calculated loss function.
The prior art of records alone or in combination failed to teach the independent claims 1 and 9, “calculating a second parameter based on a result of an operation using the second input value stored in the memory and a value obtained by the forward propagation, the second parameter being an update of the first parameter and for use in the learning process; and determining a condition for the quantization based on a gradient difference obtained in said calculating the second parameter”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Tachibana et al.(US 2020/0293895 A1) teach: [0041] As described above, according to the method of the first embodiment, in the CNN, the activation performed in units of channel in the intermediate layer is quantized, and the quantization activation is stored in the memory for use in the BP processing. That is, since the quantization activation with the reduced number of bits is stored in the memory, the memory capacity can be reduced. In this case, the number of quantization bits that can ensure appropriate accuracy can be determined in units of channel by quantizing the activation in units of channel. [0055] In the second embodiment, the learning processing unit 12a performs the BP processing for updating weight parameters by using the activation (72) performed in the unit of channel CH after compensation. Note that, in the second embodiment as well, the same BP processing as that of the first embodiment is performed as described above, except that the activation (72) performed in units of channel CH after compensation is used. The condition of the quantization processing (62) by the quantization unit 60 is also the same as in the first embodiment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656